 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDFelsenthal Plastics Inc. now known as Grede Plastics,A Division of Grede Foundries Inc. andLeroy Mc-Coy, Petitioner,and District 8, International Asso-ciationofMachinists and AerospaceWorkers,AFL-CIO. Case 13-RD-984July 28, 1975DECISION AND DIRECTION OF SECONDELECTIONPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted on December 5, 1974,l under the directionand supervision of the Regional Director for Region13, among the employees in the stipulated unit. Atthe conclusion of the election, the parties were fur-nished a tally of ballots which showed that of ap-proximately 196 eligible voters 84 cast ballots for,and 96 cast ballots against, the Union. There was onechallenged ballot, a number insufficient to affect theresults of the election. Thereafter, on December 9,the Union filed timely objections to conduct affect-ing the results of the election.Pursuant to Section 102.69 of the National LaborRelations Board Rules and Regulations,Series 8, asamended, the Regional Director conducted an inves-tigation of the issues raised by the objections and onFebruary 13, 1975,issuedand duly served on theparties his Report on Objections, finding that objec-tion 3 was without merit and recommending that itbe overruled. The Regional Director further foundhowever that objections 1 and 2 had sufficient meritto warrant setting the election aside.The Employer filed exceptions to the RegionalDirector's disposition of the issues raised by objec-tions1and 2 and a brief in support thereof. No ex-ceptions were filed by the Union.Upon the entire record in this case, including theexceptions and brief, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organization involved claims to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate forthe purpose of collective bargaining within the mean-ing of Section9(c) of the Act:1All dates are 1974 unless indicated otherwise.All production and maintenance employees em-ployed by the Employer now located at 3500North Kedzie, Chicago, Illinois, excluding print-ers, office clerical employees, artists, designers,employees employed on a salary basis, guardsand supervisors as defined in the Act.5.The Board has considered the RegionalDirector's report and the Employer's exceptionsthereto, and hereby adopts the Regional Director'sfindings and recommendations.The Regional Director's investigation revealedthat the Employer has several plants in the Midwestat which the employees are not represented by anylabor organization. The plant involved herein, whoseemployees are represented by the Union, was ac-quired by the Employer in July 1971. On August 20,1974, the instant decertification petition was filed,and an election was scheduled for December 5.On December 2, the Employer sent the followingletterto the employees:TO ALL GREDE PLASTICS EMPLOYEES:On Thursday, December 5th, you and yourfellowworkers will decide a very importantquestion-whether or not you wish to be repre-sented by a union.Consider the facts before you vote.It is a factthat the employees at our six non-union foundries have received larger and morefrequent wage increases than you have underyour recent contract.It is a factthat these non-union employees en-joy a better fringe benefit package than you hadunder your contract.It is a factthat these non-union employeeshave greater job security through satisfied cus-tomers than you supposedly had from the unioncontract.These facts are the result of a team effort onthe part of all of these employees in satisfyingour customers.We believe you should be a part of this suc-cessful team-and free from union dues.VoteNOon December 5th.The Union lost the election 96 to 84.On December 16, at a time when the Union's ob-jections were pending, the Employer sent the em-ployees another letter. In that letter, after thankingthe employees for having voted the Union out, theEmployer announced a 12-percent wage increase;improved medical and life insurance; elimination ofthe requirement for employees to contribute insur-ance payments in order to cover their dependents; anextension of accident and sickness benefits; an addi-tional holiday; and an improved vacation plan.219 NLRB No. 117 GREDE PLASTICS, A DIVISION OF GREDE FOUNDRIES593In support of its objections, the Union did notcontend that the statements contained in the Decem-ber 2 letter regarding wages and benefits enjoyed bythe Employer's unrepresented employees were un-true.Rather, the thrust of the Union's contentionwas that the letter contained promises of benefits tothe employees if they withheld support from theUnion. It also argued that the letter must be viewedin connection with the Employer's immediate confer-ral of benefits after the election in which the employ-ees did in fact withdraw their support from theUnion.We agree with the Regional Director's conclusionthat the letter, however factual, was a clear invitationto the employees to reject the Union and receive ben-efits for doing so.Thus the letterstressedthe fact that all theEmployer's nonunion employees received better wag-es and benefits and had better job security than theUnion had been able to obtain from the Employer'spredecessor. The letter describes the nonunion plantsas constituting a team and invites these union em-ployees to join that team by rejecting the Union.Since the employees knew that if the decertificationeffort were unsuccessful the Union would be bar-gaining with the Employer over wages, fringe bene-fits, and job security, the employees also knew that itwas within the Employer's power to agree or not toagree to employment terms desired by them. Thus itis clear that the contents of the letter told employeesthat if they joined the Employer's "team" of non-union employees they as "team" members would en-joy "team" benefits. At thesametime the letter hadthe effect of warning employees that if they declinedto join the "team" by voting against decertification,Respondent would take a tough stand during negoti-ations and would not agree to terms and conditionsof employment comparable to those enjoyed by thenonunion employees. Accordingly, we agree with theRegional Director's finding that the election shouldbe set aside and a second election directed?[Direction of Second Election omitted from publi-cation.] 3CHAIRMAN MURPHY and MEMBER KENNEDY,dissent-ing:2 Our dissenting colleague makes much of the fact that the Employer'sactual conferral of benefits did not take place until after the election. Whilethis conduct took place outside the critical period and might very well haveconstituted a basis for an 8(a)(1) violation in an unfair labor practice con-text,the fact remains that the Employer's unlawful promise of benefit, madeprior to the election and during the critical period,in itself constituted suffi-cient interference to warrant setting the election aside.Moreover,the laterfulfillment at least in part of the implications conveyed to the employeesduring the pendency of the petition can hardly be regarded as unrelated tothose implications.3 [Excelsiorfootnote omitted from publication.]Contrary to our colleagues, we would not adopttheRegional Director's recommendation that thiselection be set aside.We find it clear from the Re-gionalDirector's report that the Employer did notcommit objectionable acts during the critical periodbetween the date the petition was filed and the datethe election was held.The decertification election was conducted in anappropriate unit of employees employed at theEmployer's plant located at 3500 North Kedzie, Chi-cago,Illinois.The Employer, Grede Foundries, Inc.,has several other plants located throughout the Mid-west, including plants in Kingsford, Michigan; Wich-ita,Kansas; and Milwaukee, Waukesha, and Reeds-burg,Wisconsin. These plants are neither organizednor are the employees represented by labor organiza-tions.During the critical period the Employer mailed aletter to the employees. In the letter the Employer setforth various employment benefits which it providedat its other nonunion plants. In each case, these ben-efits exceeded those provided by the contract cover-ing the employees in the unit .4 During the investiga-tionof the Union's objections based on theEmployer's letter, the Employer provided evidencesubstantiating the accuracy of its description of thewages and benefits enjoyed by the employees of theunorganized plants. And, indeed, the Union did notcontend that there was any misrepresentation, nordid it submit evidence thereof, nor was any such evi-dence unearthed by the Regional Director. Notwith-standing, the Regional Director recommended thattheUnion's Objections 1 and 2 concerning theEmployer's letter be sustained 5 and the election setaside.The Regional Director based his recommendationon the fact that, after the election held on December5, the Employer on December 16 granted a substan-tial increasein benefits to the employees. The Em-ployer states that it did so in order to normalize theemployment conditions of these employees vis-a-visthe employees of its other plants.The Regional Director, citingTrianglePlastics,Inc.,166 NLRB 768 (1967),Ralph Printing & Litho-graphing Co.,158 NLRB 1353 (1966), andN.L.R. B.v.Exchange Parts Co.,375 U.S. 405 (1964), conclud-ed that the Employer's letter of December 2 was aninvitation to reject union organization with a promiseof benefit and, in light of the increases given after theelection, constituted interference with the free choiceof employees. We cannot accept such fundamentallack of logic.This contract was negotiatedby a previousemployer which subsequent-ly sold the plant to Grede Foundries5Objection 3, the only other one, was dismissed for lack of any evidenceto support it. 594DECISIONSOF NATIONALLABOR RELATIONS BOARDThere is absolutely no conceivable logic by whichone can hold that the grant of benefits, made afterthe election, can have interfered with that election.6We know of no case in which the Board has held tothe contrary.The only evidence we have of possibly objectiona-ble conduct is the Employer's December 2 letter. Yetall parties concede, or at least do not contend other-wise, that the Employer's statements of the wagesand benefits at its other plants are truthful and accu-rate. The Employer did not anywhere even hint thatitwould grant those same benefits to the unit em-ployees. In point of fact, we do not know that theEmployer even did. We only know that it increasedsome benefits after the election to bring them up tothe "standard" of its other plants.The Board has held countless elections and ren-dered a myriad of decisions in which it has foundunobjectionable the simple statement of an employerto its employees that it has been fair to them in thepast, implying that it will continue to do so. Nor doesthis Board set aside elections in which a union truth-6 Obviously,since it did not occur during the critical period,itcontra-venes Board law to even consider it.The Ideal Electric and ManufacturingCompany,134 NLRB 1275 (1961).fully tells employees that other, unionized plants payhigher wages than their, as yet unorganized, plant.The majority's decision requires that employees casttheir vote in the dark as to facts which we believethey may legitimately consider in deciding whetheror not they want continued union representation. Ifin fact, their collective-bargaining agent has been un-successful in securing for them higher wages than theEmployer pays in its other plants, we fail to see whythat cannot properly be called to their attention.'Lastly, in the absence of a showing that these em-ployees possessed clairvoyant powers, it is simply notreasonable to conclude that the postelection increasein benefits interfered with the election.Accordingly, we would certify the results of theelection.r The majoritycitesno evidenceto supportitsassertion that theEmployer's letter "warned"the employees that, if theydeclined tojoin the"team"by voting against decertification,"Respondent would take a toughstand during negotiationsand would notagree to terms and conditions ofemployment comparableto those enjoyedby the nonunion employees"There is no statement even resembling such a"warning"in the Employer'sletter, and there is, of course, no other evidence that the Employer wouldengage in such conduct.The majorityinsists on clinging to the thought that the postelection grantof benefits"can hardlybe regarded as unrelated to those implications." Inlight ofIdealElectric,and without the benefitof anyevidence of such a"relationship,' I cannot find the legalrelevancyor materiality of such aconcept.